On February 19, 2014, the Defendant was sentenced for Charge I: Violation of a Protective Order, a misdemeanor, in violation of Section 45-5-626, MCA committed to the Ravalli County Detention Center for Six (6) months, to run consecutively to the sentences in DC-13-147; for Charge II: Violation of a Protective Order, a misdemeanor, in violation of Section 45-5-626, MCA committed to the Ravalli County Detention Center for Six (6) months, to run concurrently with Charge I in this cause and consecutively to the sentences in DC-13-147; for Charge DI: Violation of a Protective Order, a felony, in *74violation of Section 45-5-626, MCA committed to a state prison to be designated by the Montana Department of Corrections for a period of Two (2) years, to run concurrently with Charges I and II in this cause and consecutively to the sentences in DC-13-147; and for Charge IV: Violation of a Protective Order, a felony, in violation of Section 45-5-626, MCA committed to a state prison to be designated by the Montana Department of Corrections for a period of Two (2) years, to run concurrently with Charges I, II and HI in this cause and consecutively to the sentences in DC-13-147; and other terms and conditions given in the Judgment and Commitment on February 19,2014. That the total commitment period for all three cases is Twenty-Seven (27) years with Five (5) years suspended. On March 19, 2014, an Amended Judgment and Commitment was filed.
DATED this 28th day of May, 2014.
On May 8, 2014, the Defendant’s Application for review of that sentence was to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter ‘The Division”).
The Defendant was present and was represented ProSe. The State was not represented. Before hearing the Application, the Defendant stated that his counsel of record, Mathew Stevenson, had recently withdrawn his representation. The Defendant further stated that he was not prepared to represent himself at his sentence review hearing and has requested representation from the Montana Office of Public Defender. The Defendant made an oral motion to continue his sentence review hearing to August 2014 because of these circumstances.
It is the unanimous decision of the Division upon good cause shown, the sentence review hearing scheduled for May 8,2014, is vacated. The sentence review hearing is continued to the next available date and time in August 2014.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.